RENDERED: SEPTEMBER 2, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2022-CA-0710-WC

JONATHAN SIZEMORE                                                APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-21-00620


KENTUCKY STATE POLICE;
HONORABLE JOHN HAMPTON
MCCRACKEN, ADMINISTRATIVE
LAW JUDGE; AND WORKERS’
COMPENSATION BOARD                                                APPELLEES


                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: CALDWELL, CETRULO, AND COMBS, JUDGES.

COMBS, JUDGE: Appellant, Jonathan Sizemore, appeals from an opinion of the

Workers’ Compensation Board affirming the dismissal of his claim by the

Administrative Law Judge (ALJ). After our review, we affirm.
             On April 24, 2021, Sizemore filed an Application for Resolution of

Injury Claim (Form 101) alleging that on June 5, 2020, he was injured within the

course and scope of his employment by the Appellee, Kentucky State Police

(KSP). Sizemore alleged post-traumatic stress disorder (PTSD) as well as injuries

to his back and left shoulder. He claimed that the cause of his injuries was

cumulative trauma.

             The Board’s May 27, 2022, opinion provides a concise summary of

the relevant underlying facts:

                    Sizemore began working for the KSP in September
             2007, and last worked there as a sergeant. Prior to his
             promotion to sergeant, Sizemore served on the Special
             Response Team (“SRT”) as a sniper . . . . He worked as
             a “road” trooper prior to working for the SRT. Sizemore
             last worked with the KSP on June 5, 2020 when he
             was taken off work due to a hospitalization for
             depression and alcoholism. . . . He receives disability
             retirement benefits from the KSP.

             ....

                    Sizemore injured his left shoulder in 2015 while
             lifting weights as part of a physical conditioning
             program for the KSP. He ultimately had surgery for the
             left shoulder injury. He was advised the condition is
             work-related when he first sought treatment. He testified
             the left shoulder was again painful after he fell down an
             embankment in 2019. He did not file a Form 101 for
             the 2015 shoulder injury.

                   Sizemore experienced low back pain in 2016
             when he was removing something from a shelf, and he
             experienced a popping sensation, resulting in pain from

                                         -2-
            his low back to his left foot. . . . [H]e was seen by Dr.
            James Bean . . . [who] advised him his low back
            condition was work-related. He continued experiencing
            low back pain . . . and he didn’t file a Form 101 for that
            injury. He testified he reinjured his low back in 2019
            when he fell down an embankment while pursuing a
            suspect. He has had no physical therapy since 2016. . . .
            He has had no treatment referral for his low back since
            the 2019 incident. He attributes his ongoing low back
            pain to wearing body armor while employed with the
            KSP. . . .

                  Sizemore began treating for psychological
            problems in 2013 after a shoot-out . . . . He was not
            physically harmed in that incident. Since that event
            and due to other similar traumatic events, he has had
            panic attacks. Sizemore has been diagnosed with
            depression, PTSD, and alcoholism stemming from the
            mentally traumatic events and images he experienced
            while working with the KSP.

(Board Opinion, pp. 2-4) (emphases added).

            Sizemore testified by deposition and at the final hearing. He filed

reports and supplemental reports from Dr. William Kennedy, an orthopedic

surgeon, and Jennifer Hale, M.A., a licensed psychological associate. KSP

submitted reports from Dr. Rick Lyon, an orthopedic surgeon, and Dr. Tim Allen,

a psychiatrist, who both evaluated Sizemore at KSP’s request.

            By opinion and order rendered on January 13, 2021, the ALJ

dismissed Sizemore’s claim, explaining as follows:

                   Sizemore testified that he sustained specific injury
            to his left shoulder and low back in 2015 and 2016. One
            incident involved lifting weights and another involved

                                        -3-
                lifting that caused injury to his low back and later
                numbness into the foot.

                     Sizemore testified that in 2019 he fell down an
                embankment and reinjured his back and left shoulder.
                Again, this is a specific injury, not injury from
                cumulative trauma.

                ....

                The ALJ disagrees with Dr. Kennedy that Sizemore’s job
                activities were repetitive in nature such that they caused
                cumulative trauma injury to the left shoulder and back.

                       The ALJ relies on Dr. Lyon to find that Sizemore
                has not met his burden to prove that he sustained work-
                related cumulative trauma injury to his left shoulder or
                back. The ALJ relies on Sizemore and Dr. Lyon to find
                that his medical conditions relating to the left shoulder
                and back were caused by specific acute incidents in
                2015/2016 and 2019. He did not file a claim within two
                years of the occurrence of those incidents and therefore
                his statute of limitations has expired on those claims.
                KRS[1] 342.185. The ALJ dismisses Sizemore’s claims
                for physical injury based upon cumulative trauma.

(ALJ Opinion and Order, pp. 11-12.)

                The ALJ also dismissed Sizemore’s claim for a psychological injury

and explained that:

                        A psychiatric condition may be found
                compensable where it is the direct result of a work-
                related event involving physical trauma, regardless of
                whether the trauma produces a harmful physical change
                to the human organism. Lexington Fayette Urban
                County Government v. West, 52 S.W.3d 564 (Ky. 2001)

1
    Kentucky Revised Statutes.

                                            -4-
               and McGowan v. Matsushita Appliance Company, 95
               S.W.3d 30 (Ky. 2003); KRS 342.0011(1).

               . . . Sizemore did not sustain work-related cumulative
               trauma injuries to his left shoulder or back as a result of
               his work with KSP. . . . [H]is medical issues related
               specifically to the acute injuries he sustained in
               2015/2016 and 2019 to the left shoulder and back. Any
               of those events could have supported a claim for
               psychiatric injury. However, . . . the statute of limitations
               ran as to those events as no claims were filed within two
               years of their accrual. Therefore, the ALJ has no choice
               but to dismiss his claims for psychological injury as a
               result of any physical injury occurring while employed
               with KSP.

(Id. at 12.)

               Sizemore filed a petition for reconsideration, which the ALJ denied by

order entered on February 10, 2022, reasoning as follows:

                       Plaintiff states that the language contained in the
               Opinion and Order that the specific injury events in
               2015/2016 or 2019 could have supported a claim for
               psychiatric injury [sic]. However, no claim for a specific
               acute injury was filed, only claims for cumulative
               trauma. The ALJ dismissed the cumulative trauma
               claims. The ALJ noted in the Opinion and Order that
               Jennifer Hale, M.A. did not associated Sizmore’s [sic]
               PTSD or alcohol abuse with any physical injury. The
               ALJ did not find any mention of the acute injury in 2019
               either as a basis for his PTSD, or that he even mentioned
               it to her when providing her a history. Even if Sizemore
               had filed a claim for specific injury from the 2019
               incident, Hale did not relate his PTSD to that event.

               Sizemore appealed to the Board, which affirmed by opinion entered

on May 27, 2022, as follows:

                                           -5-
                   On appeal, Sizemore argues the ALJ erred in
            finding the statute of limitations had expired for his 2015,
            2016, and 2019 left shoulder and low back injuries. He
            additionally argues the ALJ erred in finding Ms. Hale
            failed to associate his PTSD or alcohol abuse with any
            physical injury.

                   Sizemore, as the claimant . . . had the burden of
            proving each of the essential elements of his cause of
            action. Snawder v. Stice, 576 S.W.2d 276 (Ky. App.
            1979). Since he was unsuccessful before the ALJ, the
            question on appeal is whether the evidence compels a
            different result. Wolf Creek Collieries v. Crum, 673
            S.W.2d 735 (Ky. App. 1984). . . .

            ....

            We first determine the ALJ did not err in finding
            Sizemore did not sustain injuries caused by
            cumulative or repetitive trauma. The testimony and
            medical evidence support the finding that Sizemore
            sustained acute injuries to the left shoulder in 2015
            and the low back in 2016, but he did not timely file a
            claim for either injury. KRS 342.185(1) bars a claim
            for an acute injury if it is not filed within two years of the
            date of accident, or within two years after the last
            payment of temporary total disability benefits, whichever
            is later. Since Sizemore’s claim was not timely filed
            for either of those incidents, and because the ALJ
            determined he did not have injuries caused by
            cumulative trauma, we affirm.

(Board Opinion, pp. 13-14) (emphases added).

            The Board further explained that although Sizemore could have

timely filed a claim for the 2019 incident, he never amended his Form 101 to do

so. Moreover, the Board stated:


                                         -6-
               Even if Sizemore had amended his claim to include the
               2019 incident, the ALJ was not compelled to determine
               he sustained a compensable injury due to that event.
               Sizemore returned to work and continued performing his
               duties as a sergeant for the KSP until he left work in June
               2020 due to problems with alcoholism and PTSD.

(Id. at 15.)

               The Board also concluded that the ALJ did not err in dismissing

Sizemore’s claims for a psychological injury:

                     KRS 342.0011(1) defines injury as follows:

                             “Injury” means any work-related traumatic
                     event or series of traumatic events, including
                     cumulative trauma, arising out of and in the course
                     of employment which is the proximate cause
                     producing a harmful change in the human
                     organism evidenced by objective medical findings.
                     . . . but shall not include a psychological,
                     psychiatric, or stress-related change in the
                     human organism, unless it is a direct result of a
                     physical injury; . . . .

               [W]hile Sizemore clearly has psychological issues with
               PTSD and alcohol addiction, the evidence only supports
               a finding that those conditions were caused by emotional
               trauma associated with his work, and do not result from
               the physical trauma. There is no evidence supporting a
               connection between the psychological condition or
               treatment and a physical injury he may have sustained
               while working for the KSP.

                     We find the ALJ did not err in determining Ms.
               Hale did not link Sizemore’s psychological problems to
               any physical injury. Although her report and
               supplemental note reference work-related trauma, a
               complete review of those documents only establishes she

                                           -7-
              was indicating emotional trauma, not associated with any
              physical injury Sizemore may have sustained while
              working. We therefore determine the ALJ did not err in
              dismissing Sizemore’s psychological claim . . . .

(Id. at 15-16) (emphasis original).

              Sizemore appeals. In essence, he reargues his case. Thirty years ago,

our Supreme Court explained in West Baptist Hospital v. Kelly, 827 S.W.2d 685,

687-88 (Ky. 1992), that “[t]he function of further review of the [Board] in the

Court of Appeals is to correct the Board only where [this] Court perceives the

Board has overlooked or misconstrued controlling statutes or precedent, or

committed an error in assessing the evidence so flagrant as to cause gross

injustice.”

              We perceive no such error in the case before us. Sizemore bore the

burden of proof, and he was unsuccessful before the ALJ. Thus, “the question

before the court is whether the evidence was so overwhelming, upon consideration

of the entire record, as to have compelled a finding in his favor.” Wolf Creek,

supra, at 736. After our review of the record, we are satisfied that the evidence

does not compel a different result.

              In dismissing Sizemore’s claims for physical injury based upon

cumulative trauma, the ALJ relied upon Dr. Lyon. Dr. Lyon opined that

Sizemore’s “left shoulder symptoms/pathology are a result of a specific work event




                                         -8-
in January 2015 and not a result of work-related cumulative trauma.” Dr. Lyon

also evaluated Sizemore’s lumbar spine complaints and explained that:

             Sizemore and the medical records confirm the injury in
             February 2016 after which he has continued to
             experience back pain and radicular symptoms, it is my
             opinion the back and radicular symptoms are a result of
             the specific work event and not a result of work-related
             cumulative trauma.

Dr. Lyon further opined that Sizemore did not demonstrate any objective evidence

of a permanent harmful change as a result of work-related cumulative trauma.

             Sizemore alleged only cumulative trauma on the Form 101. He never

amended his claim to include a specific injury on November 24, 2019, and -- as the

Board observed -- even had he done so, the evidence would not have compelled a

finding in his favor.

             No evidence linked Sizemore’s psychological problems to any

physical injury. Although Ms. Hale may have checked the box “Yes” on the Form

107 report in response to the question, “is plaintiff/employee’s psychological

condition the direct result of the physical work-related injury[,]” the Form 107

report does not describe a specific injury occurring on November 24, 2019, or

otherwise. Nor does Ms. Hale’s accompanying narrative report. Instead, the Form

107 only reflects that the history related was that Sizemore “presents with a history

of PTSD and severe alcohol abuse as a result of traumatic events that occurred

while employed with the KY State Police.”

                                         -9-
                Sizemore argues that the claim should not have been dismissed based

on the statute of limitations because it was filed within a year of his “last injurious

exposure[.]” However, that argument is unpersuasive. The statutory language

which Sizemore quotes at page 13 of his petition for review is taken from KRS

342.185(3) which provides as follows:

                The right to compensation under this chapter resulting
                from work-related exposure to cumulative trauma injury
                shall be barred unless notice of the cumulative trauma
                injury is given within two (2) years from the date the
                employee is told by a physician that the cumulative
                trauma injury is work-related.

                That statute specifically governing cumulative trauma claims is

inapplicable due to the Board’s determination that cumulative trauma did not occur

in this case.

                We affirm the opinion of the Workers’ Compensation Board.


                ALL CONCUR.



 BRIEF FOR APPELLANT:                        BRIEF FOR APPELLEE
                                             KENTUCKY STATE POLICE:
 Daniel F. Dotson
 Whitesburg, Kentucky                        Lee Jones
                                             Pikeville, Kentucky




                                          -10-